Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a generator unit, classified in H02K5/00.
II. Claims 11-20, drawn to a working machine assembly, classified in B60K25/00.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because (1) the combination, i.e. the working machine, as claimed, does not require the particulars of the subcombination, i.e. the generator unit, as claimed in claim 1, for patentability because as the claimed working machine, as in claim 11, can incorporate any generic generator as long as the generator is driven by a prime mover, and (2) that the subcombination, i.e. the claimed generator unit, has utility by itself or in other combinations, for non-limited examples the claimed generator unit can be used in any machine or any apparatus or any power generating system that require a conversion from mechanical torque input to electrical energy output.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  The Applicant is required to select one of the above listed invention groups (I) and (II), in response to this Restriction requirement.  
The Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834